IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of
                                                 No. 72709-5-1
ALINA FAROOQ,
                                                 DIVISION ONE
                     Respondent,
       and                                       UNPUBLISHED OPINION              r     %
AZEEM KHAN,
                                                                                   CO      ':

                     Appellant.                  FILED: April 18, 2016             r:      '


      TRICKEY, A.C.J. — Azeem Khan appeals from the trial court's order on

reconsideration.   He contends the court lacked authority to rule on an untimely

motion for reconsideration. But the trial court retains broad authority to rule on post-

decree disputes in family law proceedings. Here, after entry of a dissolution decree,

parenting plan, and child support order, both parties asked the trial court to rule on

various matters and expressly waived any objection to the timeliness of their

requests. Because Khan fails to demonstrate that the trial court lacked authority to

enter the resulting orders, we affirm.

                                         FACTS

       For purposes of this appeal, the relevant facts are undisputed. Alina Farooq, a

resident of the state of Georgia, and Azeem Khan, a Washington State resident, met

online in June 2011 and engaged in a long-distance dating relationship. In May

2012, Farooq and Khan participated in a three-day Islamic religious and cultural
event that they understood to be a wedding ceremony. Although Farooq and Khan
held themselves out to be married, they never obtained a marriage license.

       Farooq and Khan moved to Washington, purchased a house together, and
became the parents of a son. The parties separated in February 2013.
No. 72709-5-1 / 2




      On August 12, 2013, Farooq petitioned for dissolution of a "committed intimate

relationship,"1 entry of a parenting plan and child support order, and an equitable
distribution of property. Following a trial in August 2014, the court found the parties
were in a committed intimate relationship and dissolved the relationship.

       On September 5, 2014, the trial court entered findings of fact and conclusions
of law, a final parenting plan, and a decree of dissolution of committed intimate
relationship that distributed the parties' real and personal property. The final order of
child support was filed on September 6, 2014. Concerned that both Farooq and
Khan had "little respect for court orders and 'boundaries,'"2 the trial court retained
jurisdiction "over post-decree matters," including motions to enforce and clarify the
court's orders.3

       On September 16, 2014, Khan filed a "Motion and Memorandum for
Reconsideration of Final Orders Entered on September 5, 2014."4 Among other
things, Khan asked the court to amend or adjust certain provisions of the final
parenting plan based on allegations that Farooq's post-decree conduct violated the
court's final orders. Khan also asked the court to reconsider or clarify portions of the
decree of dissolution, the order of child support, and the judgment for guardian ad
litem expenses.

       Farooq's response to Khan's motion for reconsideration, which included her
own motion for reconsideration, was not filed until October 13, 2014. By letter ruling,


1 Clerk's Papers (CP) at 4.
2CPat12.
3CPat17.
4 CP at 143 (capitalization omitted).
No. 72709-5-1 / 3




the trial court noted that both parties' motions for reconsideration appeared to be

untimely under CR 59(b) as to the final orders filed on September 5. Because each

party had actual notice of the other parties' motions, however, the court invited the

parties to submit a statement waiving the requirement of the rule if they wanted the

court "to entertain each party's motion for reconsideration"5 and decide both motions

within 10 days.

       On October 16, 2014, the trial court entered an order on reconsideration

granting each party some of the requested relief. The order noted that both parties

had agreed by e-mail "to waive any objections to timeliness of the motions."6 On the

same day, the court entered an amended dissolution decree and amended order of

child support. On November 14, 2014, the court entered an amended dissolution

decree and orders clarifying the order on reconsideration.

       Khan appeals.

                                       ANALYSIS

       We note initially that both parties' briefs fail to comply with multiple provisions
of the Rules of Appellate Procedure (RAP), including RAP 10.3(a)(6), which requires
a party to support arguments with "citations to legal authority and references to
relevant parts of the record." This omission is not a mere technicality. An appellate
court will not search through the record for evidence relevant to a litigant's

arguments. See Mills v. Park, 67 Wash. 2d 717, 721, 409 P.2d 646 (1966). Even
though both parties are self-represented litigants, we will hold them to the same


5 CP at 373.
6 CP at 465.
No. 72709-5-1/4




standards as an attorney. See In re Marriage of Olson, 69 Wash. App. 621, 626, 850
P.2d 527 (1993). The failure to comply with procedural rules may preclude review.
Olson, 69 Wash. App. at 625.

       Farooq's response brief consists primarily of factual allegations unsupported
by any coherent legal argument or meaningful reference to the record. She also asks
this court to correct several alleged trial court errors, including the trial court's finding
that the parties were not married.          But in order to obtain affirmative relief, a
respondent must file a notice of cross appeal. RAP 5.1(d). Because Farooq failed to
file a notice of cross appeal, we decline to consider the alleged trial court errors. See
Phillips Bldq. Co.. Inc. v. An, 81 Wash. App. 696, 700 n.3, 915 P.2d 1146 (1996) ("[A]
notice of a cross appeal is essential if the respondent seeks affirmative relief as
distinguished from the urging of additional grounds for affirmance.").
                                Motion for Reconsideration

        On appeal, Khan contends that the trial court lacked authority to enlarge the
time for Farooq to file her motion for reconsideration. He argues that this court must
therefore reverse those portions of the order on reconsideration that granted relief to
Farooq, leaving in place only the relief that the court granted to Khan.7
        Under CR 59(b), a party must file a motion for reconsideration "not later than
10 days after the entry of the judgment, order, or other decision." The trial court "may
not extend the time for taking any action under . . . [CR] 59(b)."                 CR 6(b).


7 Khan concedes that his own motion for reconsideration was timely only as to the order of
child support filed on September 6, 2014, even though he also requested relief from the final
orders filed on September 5, 2014. Khan does not identify what relief he believes the trial
 court properly granted in response to his motion for reconsideration.
No. 72709-5-1 / 5




Consequently, the trial court here had no discretionary authority to extend the time to

file a motion for reconsideration under CR 59(b).     See Metz v. Sarandos. 91 Wn.

App. 357, 360, 957 P.2d 795 (1998) (trial court's enlargement of 10-day CR 59

deadline constituted reversible error); see also Schaefco v. Columbia River Gorge

Comm'n. 121 Wash. 2d 366, 367-68, 849 P.2d 1225 (1993). But Khan's arguments fail

to address the trial court's independent authority to act under the specific

circumstances of this case.

      This was a family law proceeding. Superior courts enjoy a broad constitutional

and statutory grant of subject matter jurisdiction to hear and determine all dissolution

matters.   See In re Marriage of Thurston, 92 Wash. App. 494, 498, 963 P.2d 947

(1998); Wash. Const, art. IV, § 6; RCW 26.12.010. The dissolution court's authority

extends to post-dissolution matters as well, including the authority to clarify, modify,

and enforce its orders, as well as settle disputes between the parties. See, e.g.. In re

Marriage of Mathews, 70 Wash. App. 116, 126, 853 P.2d 462 (1993); In re Marriage of

Greenlee. 65 Wash. App. 703, 710, 829 P.2d 1120 (1992); see also In re Marriage of

Langham and Kolde. 153 Wash. 2d 553, 560, 106 P.3d 212 (2005).

       On appeal, Khan fails to address the trial court's express retention of

jurisdiction over post-decree matters, including motions to enforce and clarify. Nor
has he addressed the trial court's authority in light of the parties' request that the

court rule on the pending motions and their agreement to waive any objection to the

timeliness of the motions.    Khan asserts that the record fails to disclose precisely

what he agreed to. But as the appellant, Khan bears the burden of providing this
No. 72709-5-1 / 6




court with a record sufficient to review the issues on appeal. Story v. Shelter Bay

Co., 52 Wash. App. 334, 345, 760 P.2d 368 (1988).

       Khan's arguments focus solely on timeliness under CR 59(b). He does not

address the court's continuing and independent authority to rule on post-decree

family law matters. Because Khan fails to present any argument suggesting that the

trial court lacked authority to grant the specific relief that the parties requested under

the circumstances here, we decline to address the alleged errors. See Saunders v.

Lloyd's of London, 113 Wash. 2d 330, 345, 779 P.2d 249 (1989) (appellate court will

decline to consider issues unsupported by cogent legal argument and citation to

relevant authority).

                                  Child Support Credit

       Khan also contends the trial court erred by failing to account for a total of

$42,700 that he voluntarily paid to Farooq after the parties separated. He argues
that by failing to credit these payments to his child support obligation, the trial court
"necessarily attributed it to maintenance,"8 in violation of RCW 26.09.060 (specifying
circumstances in which the trial court can award maintenance). Nothing in the record

supports Khan's allegations.

       The findings of fact and conclusions of law expressly provide that the trial
court did not award maintenance because the parties "were not legally married and

maintenance was not requested."9 In his motion for reconsideration, Khan noted that
the order of child support included a judgment of $13,426.70 for back support. But


8 Br. of Appellant at 9.
9 CP at 9.
No. 72709-5-1 / 7




Khan did not challenge or seek reconsideration of the amount of the judgment. Nor

has Khan indicated how—or even whether—he raised this issue in the trial court.

       Khan also references several trial court exhibits in support of his claims, but he

does not identify the nature of the exhibits or explain how they support his

allegations. Moreover, several of the referenced exhibits are not part of the record on

appeal. Khan fails to demonstrate any error.

      Affirmed.




                                                    f/ick^y f\^^

WE CONCUR: